

115 HR 1544 IH: Keeping Our Promise to Our Afghan Allies Act
U.S. House of Representatives
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1544IN THE HOUSE OF REPRESENTATIVESMarch 15, 2017Mr. Kinzinger (for himself, Mr. Blumenauer, Mr. Stivers, Mr. Moulton, Mr. Banks of Indiana, Mr. Peters, Mr. Wenstrup, Mr. Conyers, Mr. Hunter, Mr. Ryan of Ohio, Ms. Stefanik, Mr. Hastings, Mr. Reichert, Mr. Johnson of Georgia, Mr. Gallagher, and Mr. Welch) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Afghan Allies Protection Act of 2009 to make 2,500 visas available for the Afghan Special Immigrant Visa program, and for other purposes. 
1.Short titleThis Act may be cited as the Keeping Our Promise to Our Afghan Allies Act. 2.Special Immigrant Visas for Afghan AlliesSection 602(b)(3)(F) of Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended in the matter preceding clause (i), by striking 8,500 and inserting 11,000.   
